MEMORANDUM **
Maria Guadalupe Navarro-Pulido, a native and citizen of Mexico, petitions pro se *644for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider the BIA’s denial of her motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to reconsider or a motion to reopen. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005). We deny the petition for review.
The BIA did not abuse its discretion when it denied Navarro-Pulido’s motion to reconsider because it faded to identify any error of fact or law in the BIA’s prior decision. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
Because Navarro-Pulido sought to introduce new evidence in her motion to reconsider, the BIA also construed the motion as a second motion to reopen. The BIA did not abuse its discretion in denying Navarro-Pulido’s second motion to reopen as numerically barred. See 8 C.F.R. § 1003.2(c)(2) & (3).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.